                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION
In re                                                         §           Chapter 11
SANCHEZ ENERGY CORPORATION, et al.                            §           Case Nos. 19-34508 (MI)
SN PALMETTO, LLC,                                             §           19-34509
SN MARQUIS LLC,                                               §           19-34510
SN COTULLA ASSETS, LLC,                                       §           19-34511
SN OPERATING, LLC,                                            §           19-34512
SN TMS, LLC,                                                  §:          19-34513
SN CATARINA, LLC                                              §:          19-34514
ROCKIN L RANCH COMPANY, LLC                                   §           19-34515
SN EF MAVERICK, LLC                                           §           19-34516
SN PAYABLES, LLC,                                             §           19-34517
SN UR HOLDINGS, LLC,                                          §           19-34518
                        Debtor(s).                                        Jointly Administered


                                             NOTICE OF APPEAL
        PLEASE TAKE NOTICE that the ad hoc group of certain unaffiliated funds, accounts, and/or

managers of funds or accounts, as beneficial holders of Secured Notes, and as lenders under the debtor-

in-possession credit agreement (“Secured Notes Ad Hoc Group/DIP Lenders”) 1 hereby appeal to the

United States District Court for the Southern District of Texas from the order D.I. 1848 (“Order”)

entered on March 10, 2021. A copy of the Order is attached hereto as Exhibit A. A copy of the Court's

opinion in support of the Order D.I. 1847 (“Opinion”) is attached hereto as Exhibit B.

        PLEASE TAKE FURTHER NOTICE that the names of all parties to the Order appealed from

and the names, addresses, and telephone numbers of their respective attorneys are as follows:


1
 The Secured Notes Ad Hoc Group/DIP Lenders consists of Apollo Commodities Management, L.P.; Capital Research and
Management Co.; CQS (UK) LLP; Cross Ocean Partners Management LP; Fidelity Management & Research Company,
LLC, on behalf of certain funds and accounts; The Northwestern Mutual Life Insurance Co.; Orbis Investment Management
Limited (as agent for and on behalf of certain funds); and Southpaw Credit Opportunity Master Fund, L.P.
                                                          1
Appellants:
Secured Notes Ad Hoc Group/DIP Lenders
       Counsel for Appellant Secured Notes Ad Hoc Group/DIP Lenders

        FOLEY & LARDNER LLP                             MORRISON & FOERSTER LLP
        John P. Melko (TX 13919600)                     Dennis L. Jenkins (admitted pro hac vice)
        Jay Munisteri (TX 14667380)                     Brett H. Miller (admitted pro hac vice)
        Sharon M. Beausoleil (TX 24025245)              James E. Hough (admitted pro hac vice)
        1000 Louisiana Street, Suite 2000               Haimavathi V. Marlier (admitted pro hac vice)
        Houston, Texas 77002                            250 West 55th Street
        Telephone: (713) 276-5727                       New York, New York 10019
        Facsimile: (713) 276-6727                       Telephone: (212) 468-8000
        Email: jmelko@foley.com                         Facsimile: (212) 468-7900
               jmunisteri@foley.com                     Email: djenkins@mofo.com
               sbeausoleil@foley.com                           brettmiller@mofo.com
                                                               jhough@mofo.com
                                                               hmarlier@mofo.com
Wilmington Savings Fund Society, FSB, in its capacity as successor indenture trustee under the
Indenture dated February 14, 2018 (filing a separate notice of appeal)
       Counsel for Appellant Wilmington Savings Fund Society, FSB, in its capacity as successor
       indenture trustee under the Indenture dated February 14, 2018

        COLE SCHOTZ P.C.                                ARNOLD & PORTER KAYE SCHOLER
        Michael D. Warner (TX 00792304)                 LLP
        Benjamin Wallen (TX 24102623)                   Jonathan I. Levine (admitted pro hac vice)
        301 Commerce Street, Suite 1700                 Jeffrey A. Fuisz (admitted pro hac vice)
        Fort Worth, TX 76102                            250 West 55th Street
        Telephone: (817) 810-5265                       New York, NY 10019
        Fascimile: (817) 977-1611                       Telephone: (212) 836-8000
        Email: mwarner@coleschotz.com                   Facsimile: (212) 836-8689
               bwallen@coleshotz.com                    Email: jonathan.levine@arnoldporter.com
                                                               jeffrey.fuisz@arnoldporter.com
        Daniel Geoghan (admitted pro hac vice)
        1325 Avenue of the Americas, 19th Floor         Ginger Clements (admitted pro hac vice)
        Telephone: (212) 752-8000                       70 West Madison Street, Suite 4200
        Facsimile: (646) 563-7925                       Telephone: (312) 583-2300
        Email: dgeoghan@coleshotz.com                   Facsimile: (312) 583-2360
                                                        Email: ginger.clements@arnoldporter.com




Appellees:
Delaware Trust Company in its capacity as Lien-Related Litigation Creditor Representative
                                                  2
Counsel for Appellee

 QUINN EMANUEL URQUHART &                      LOCKE LORD LLP
 SULLIVAN, LLP                                 Stephanie Wickouski (admitted pro hac vice)
 Patricia B. Tomasco (TX 01797600)             200 Vesey Street
 Christopher Porter                            New York, New York 10281
 Devin van der Hahn                            Telephone: (212) 415-8600
 711 Louisiana Street, Suite 500               Facsimile: (212) 303-2754
 Houston, Texas 77002                          Email: swickouski@lockelord.com
 Telephone: (713) 221-7000
 Facsimile: (713) 221-7100
 Email: pattytomasco@quinnemanuel.com
         chrisporter@quinnemanuel.com
         devinvanderhahn@quinnemanuel.com

 Benjamin I. Finestone (admitted pro hac
 vice)
 Kate Scherling (admitted pro hac vice)
 51 Madison Avenue, 22nd Floor
 New York, New York 10010
 Telephone: (212) 849-7000
 Facsimile: (212) 849-7100
 Email:
 benjaminfinestone@quinnemanuel.com
        katescherling@quinnemanuel.com

 K. John Shaffer (admitted pro hac vice)
 Matthew Scheck (admitted pro hac vice)
 65 South Figueroa Street, 10th Floor
 Los Angeles, California 90017
 Telephone: (213) 443-3000
 Facsimile: (212) 443-3100
 Email: johnshaffer@quinnemanuel.com
        matthewscheck@quinnemanuel.com




                                           3
Dated: March 24, 2021
Houston, Texas
                                                                  Respectfully submitted,

                        MORRISON & FOERSTER LLP                   FOLEY & LARDNER LLP
                        Dennis L. Jenkins
                        (admitted pro hac vice)                   /s/ John P. Melko______
                        Brett H. Miller (admitted pro hac vice)   John P. Melko
                        James E. Hough (admitted pro hac vice)    Texas State Bar No. 13919600
                        Haimavathi V. Marlier (admitted pro       jmelko@foley.com
                        hac vice)                                 Jay Munisteri
                        250 West 55th Street                      Texas State Bar No. 14667380
                        New York, New York 10019                  jmunisteri@foley.com
                        Telephone: (212) 468-8000                 Sharon M. Beausoleil
                        Facsimile: (212) 468-7900                 Texas State Bar No. 24025245
                        E-mail: djenkins@mofo.com                 sbeausoleil@foley.com
                                brettmiller@mofo.com              1000 Louisiana, Suite 2000
                                jhough@mofo.com                   Houston, Texas 77002
                                hmarlier@mofo.com                 Telephone: (713) 276-5500
                                                                  Facsimile: (713) 276-5555



                                                                  Counsel to the Secured Notes Ad
                                                                  Hoc Group/DIP Lenders




                                               4
